Citation Nr: 0500806	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling prior to August 
30, 2002, and 70 percent disabling since August 30, 2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  During the 
appeal process, the RO increased the disability rating from 
30 to 70 percent disabling and awarded a total disability 
rating due to individual unemployability, each effective from 
August 30, 2002.   


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's PTSD symptoms 
have shown occupational and social impairment with 
deficiencies in most areas, such as school, family relations, 
judgment, thinking, or mood.  

2.  Prior to and since August 30, 2002, the veteran's PTSD 
symptoms have not demonstrated total occupation and social 
impairment. 


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a 70 percent 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  Prior to and since August 30, 2002, the criteria for a 
100 percent rating for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claim.  The Board finds, however, that 
the out-of-sequence VCAA notice is not prejudicial to the 
veteran for the reasons specified below.  

In a December 2002 letter, the RO notified the veteran of the 
type of information and evidence needed to substantiate the 
claim, namely, evidence of an increase in severity.  The 
veteran was informed that VA would obtain VA records and that 
VA would assist him in obtaining any other records he 
identified.  The veteran was given 30 days to respond.  In 
the January 2003 supplemental statement of the case, he was 
informed to submit any evidence in his possession that 
pertained to the claim.
The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

Also as to content, that is, the 30 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Legal Criteria 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation here, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 9411, the criteria for a 70 percent 
rating for PTSD are occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Under Diagnostic Code 9411, the criteria for a 100 percent 
rating for PTSD are total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives,   own occupation, 
or own name. 

Factual Background 

In a March 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  In 
January 1999, the veteran filed a claim for increase. In an 
April 2000 rating decision, the RO confirmed the 30 percent 
rating and the veteran appealed.  During the appeal, in a 
January 2003 rating decision, the RO increased the rating to 
70 percent and granted a total disability rating due to 
individual unemployability, each effective from August 30, 
2002.  

On VA examination in March 1999, the veteran was described as 
quite anxious and dysphoric.  The examiner reported that the 
veteran had limited insight and easily angered.  The 
veteran's mood was dysphoric and constricted.  He was 
somewhat agitated.  His affect was appropriate to content and 
his speech was animated, but goal directed and appropriate.  
The impression was PTSD, moderate to severe.  The Global 
Assessment of Functioning (GAF) score was 45.  

VA records, covering the period from 1999 to 2002, disclose 
that the veteran received mental health treatment on a fairly 
regular basis.  A March 1999 report from a Vet Center 
documents a diagnosis of PTSD and a GAF score of 45.  In July 
2000, it was noted that the veteran had chronic and severe 
psychopathology that interfered with his functioning and that 
he needed to stay at his present level of care for an 
indefinite period of time.

VA records show that, in December 2000, the veteran continued 
to have substantial manifestations of PTSD.  His symptoms 
included difficulties in relational skills due to 
irritability, explosive outbursts of anger, difficulty in 
accepting personal criticism, becoming threatened and angry 
when criticized, blaming others for wrongs in his life, and 
problems with self-esteem.  It was reported that even though 
the veteran continued to receive ongoing treatment, his 
ability to interact socially and to function in a work 
setting was very severely impaired and he was unemployable.  

VA records disclose that, in January 2002, the veteran was 
still receiving treatment for PTSD, including weekly 
individual psychotherapy focused on safety and anger 
management.  In August 2002, it was reported that, while the 
veteran completed an Associate Degree through vocational 
rehabilitation, he continued to have PTSD symptoms that were 
increasing in frequency and severity.  It was also reported 
that he displayed outbursts of anger and self-regulation of 
even minor, objective stressors appeared to be overwhelming.  
The veteran saw himself as helpless, damaged, and 
ineffective.  It was concluded that in his current state, he 
was unemployable and unable to continue school.  

In an August 2002 letter addressed to the veteran, a VA 
vocational rehabilitation counseling psychologist expressed 
concern over the veteran's continued difficulty to handle 
daily stress and anxiety.  The VA counselor wrote that while 
the veteran was able to successfully complete the course for 
a paralegal degree, he was concerned about the veteran's 
ability to maintain future gainful employment.  

On VA examination in January 2003, the examiner expressed the 
opinion that the veteran's PTSD symptoms were severe and had 
increased since he had examined the veteran in 1997.  The 
examiner stated that the PTSD symptoms had a deleterious 
impact on the veteran socially and vocationally and that the 
veteran was not working and he would probably never be able 
to work again.  The diagnosis was chronic, severe PTSD.  The 
GAF score was 45.  

Analysis

After review of the evidence, the Board finds that the 
veteran's PTSD has remained at the same level of severity 
throughout the time during which the claim has been pending.  
His GAF score was 45 on VA examination in March 1999 and in 
January 2003.    

Based on the fact that during the pendency of this appeal, 
the veteran's GAF score has remained constant at 45, equating 
to serious occupational and social impairment with 
deficiencies in most areas, such as school and family 
relations, or mood, due to such symptoms as: depression 
affecting the ability to function appropriately and 
effectively, impaired impulse control, such as irritability; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships, 
a 70 percent rating is assigned prior to August 30, 2002. 

As for the next higher rating, a 100 percent rating, prior to 
and since August 30, 2002, total occupational and social 
impairment has not been shown due to such symptoms as: gross 
impairment in thought process or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Therefore, a rating higher than 
70 percent during the appeal period is not warranted.   




ORDER

Prior to August 30, 2002, a 70 percent rating for PTSD is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.

Prior to and since August 30, 2002, a rating in excess of 70 
percent for PTSD is denied. 



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


